--------------------------------------------------------------------------------

Exhibit 10.5
L3 TECHNOLOGIES, INC.


AMENDED AND RESTATED
1999 LONG TERM PERFORMANCE PLAN


(Conformed Copy Reflecting All Amendments Through December 31, 2016)


TABLE OF CONTENTS



     
PAGE
       
SECTION 1.
 
Purpose.
1
       
SECTION 2.
 
Definitions; Rules of Construction.
1
       
SECTION 3.
 
Eligibility.
4
       
SECTION 4.
 
Awards.
4
       
SECTION 5.
 
Shares of Stock and Share Units Available Under Plan.
7
       
SECTION 6.
 
Award Agreements.
9
       
SECTION 7.
 
Adjustments; Change in Control; Acquisitions.
11
       
SECTION 8.
 
Administration.
14
       
SECTION 9.
 
Amendment and Termination of this Plan.
16
       
SECTION 10.
 
Miscellaneous.
17

 

--------------------------------------------------------------------------------

L3 TECHNOLOGIES, INC.
AMENDED AND RESTATED
1999 LONG TERM PERFORMANCE PLAN



SECTION 1.
Purpose.



The purpose of this Plan is to benefit the Corporation’s stockholders by
encouraging high levels of performance by individuals who contribute to the
success of the Corporation and its Subsidiaries and to enable the Corporation
and its Subsidiaries to attract, motivate, retain and reward talented and
experienced individuals.  This purpose is to be accomplished by providing
eligible individuals with an opportunity to obtain or increase a proprietary
interest in the Corporation and/or by providing eligible individuals with
additional incentives to join or remain with the Corporation and its
Subsidiaries.



SECTION 2.
Definitions; Rules of Construction.



(a)           Defined Terms.  The terms defined in this Section shall have the
following meanings for purposes of this Plan:


"Award" means an award granted pursuant to Section 4.


"Award Agreement" means an agreement described in Section 6 by the Corporation
for the benefit of a Participant, setting forth (or incorporating by reference)
the terms and conditions of an Award granted to a Participant.


"Beneficiary" means a person or persons (including a trust or trusts) validly
designated by a Participant or, in the absence of a valid designation, entitled
by will or the laws of descent and distribution, to receive the benefits
specified in the Award Agreement and under this Plan in the event of a
Participant's death.


"Board of Directors" or "Board" means the Board of Directors of the Corporation.


"Cash Flow" means cash and cash equivalents derived from either (i) net cash
flow from operations or (ii) net cash flow from operations, financings and
investing activities, as determined by the Committee at the time an Award is
granted.


"Change in Control" means change in control as defined in Section 7(c).


"Code" means the Internal Revenue Code of 1986, as amended from time to time.
 

--------------------------------------------------------------------------------

"Committee" means the Committee described in Section 8(a).


"Corporation" means L3 Technologies, Inc.


"Employee" means any person, including an officer (whether or not also a
director) in the regular full-time employment of the Corporation or any of its
Subsidiaries who, in the opinion of the Committee is, or is expected to be,
primarily responsible for the management, growth or protection of some part or
all of the business of the Corporation or any of its Subsidiaries, but excludes,
in the case of an Incentive Stock Option, an Employee of any Subsidiary that is
not a "subsidiary corporation" of the Corporation as defined in Code Section
424(f).


"EPS" means earnings per common share on a fully diluted basis determined by
dividing (a) net earnings, less dividends on preferred stock of the Corporation
by (b) the weighted average number of common shares and common share equivalents
outstanding.


"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time.


"Executive Officer" means executive officer as defined in Rule 3b‑7 under the
Exchange Act.  If the Board has designated the executive officers of the
Corporation for purposes of reporting under the Exchange Act, the designation
shall be conclusive for purposes of this Plan.


"Fair Market Value" means the closing price of the relevant security as reported
on the composite tape of New York Stock Exchange issues (or if, at the date of
determination, the security is not so listed or if the principal market on which
it is traded is not the New York Stock Exchange, such other reporting system as
shall be selected by the Committee) on the relevant date, or, if no sale of the
security is reported for that date, the next preceding day for which there is a
reported sale.  The Committee shall determine the Fair Market Value of any
security that is not publicly traded, using criteria as it shall determine, in
its sole direction, to be appropriate for the valuation.


"Insider" means any person who is subject to Section 16(b) of the Exchange Act.


"Option" means a Nonqualified Stock Option or an Incentive Stock Option as
described in Section 4(a)(1) or (2).


"Participant" means a person who is granted an Award, pursuant to this Plan,
that remains outstanding.


"Performance‑Based Awards" is defined in Section 4(b).
 
2

--------------------------------------------------------------------------------

"Performance Goal" means EPS or ROE or Cash Flow or Total Stockholder Return or
such other performance goal that the Committee in its sole discretion
establishes in accordance with the requirements of Section 162(m) of the Code
for which applicable shareholder approval requirements are met, and "Performance
Goals" means any combination thereof.


"ROE" means consolidated net income of the Corporation (less preferred
dividends), divided by the average consolidated common stockholders’ equity.


"Rule 16b‑3" means Rule 16b‑3 under Section 16 of the Exchange Act, as amended
from time to time.


"Share Units" means the number of units under an Award that is payable solely in
cash or is actually paid in cash, determined by reference to the number of
shares of Stock by which the Award is measured.


"Stock" means shares of Common Stock of the Corporation, par value $0.01 per
share, subject to adjustments made under Section 7 or by operation of law.


"Subsidiary" means, as to any person, any corporation, association, partnership,
joint venture or other business entity of which 50% or more of the voting stock
or other equity interests (in the case of entities other than corporations), is
owned or controlled (directly or indirectly) by that entity, or by one or more
of the Subsidiaries of that entity, or by a combination thereof.


"Total Stockholder Return" means with respect to the Corporation or other
entities (if measured on a relative basis), the (i) change in the market price
of its common stock (as quoted in the principal market on which it is traded as
of the beginning and ending of the period) plus dividends and other
distributions paid, divided by (ii) the beginning quoted market price, all of
which is adjusted for any changes in equity structure, including, but not
limited to, stock splits and stock dividends.


(b)          Financial and Accounting Terms.  Except as otherwise expressly
provided or the context otherwise requires, financial and accounting terms,
including terms defined herein as Performance Goals, are used as defined for
purposes of, and shall be determined in accordance with, generally accepted
accounting principles and as derived from the audited consolidated financial
statements of the Corporation, prepared in the ordinary course of business.


(c)          Rules of Construction.  For purposes of this Plan and the Award
Agreements, unless otherwise expressly provided or the context otherwise
requires, the terms defined in this Plan include the plural and the singular,
and pronouns of either gender or neuter shall include, as appropriate, the other
pronoun forms.
 
3

--------------------------------------------------------------------------------

SECTION 3.
Eligibility.



Any one or more Awards may be granted to any Employee, or any non-Employee who
provides services to or on behalf of the Corporation or any of its Subsidiaries,
who is designated by the Committee to receive an Award.



SECTION 4.
Awards.



(a)          Type of Awards.  The Committee may from time to time grant any of
the following types of Awards, either singly, in tandem or in combination with
other Awards:


(1)          Nonqualified Stock Options.  A Nonqualified Stock Option is an
Award in the form of an option to purchase Stock that is not intended to comply
with the requirements of Code Section 422.  The exercise price of each
Nonqualified Stock Option granted under this Plan shall be not less than the
Fair Market Value of the Stock on the date that the Option is granted.  All
Nonqualified Stock Options granted in accordance with this clause (1) shall be
treated as Performance-Based Awards subject to the applicable restrictions of
Section 4(b).


(2)          Incentive Stock Options.  An Incentive Stock Option is an Award in
the form of an option to purchase Stock that is intended to comply with the
requirements of Code Section 422 or any successor section thereof.  The exercise
price of each Incentive Stock Option granted under this Plan shall be not less
than the Fair Market Value of the Stock on the date the Option is granted.  If a
Participant on the date an Incentive Stock Option is granted owns, directly or
indirectly within the meaning of Code Section 424(d), stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Corporation, the exercise price per share of the Incentive Stock Option
shall not be less than one hundred and ten percent (110%) of the Fair Market
Value per share of the Stock at the time of grant, and such Incentive Stock
Option shall not be exercisable after the expiration of five (5) years from the
date such Incentive Stock Option is granted.  To the extent that the aggregate
"fair market value" of Stock with respect to which one or more incentive stock
options first become exercisable by a Participant in any calendar year exceeds
$100,000, taking into account both Stock subject to Incentive Stock Options
under this Plan and stock subject to incentive stock options under all other
plans of the Corporation or of other entities referenced in Code Section
422(d)(1), the options shall be treated as Nonqualified Stock Options.  For this
purpose, the "fair market value" of the Stock subject to options shall be
determined as of the date the Options were awarded.  All Incentive Stock Options
granted in accordance with this clause (2) shall be treated as Performance‑Based
Awards subject to the applicable restrictions of Section 4(b).
 
4

--------------------------------------------------------------------------------

(3)          Stock Appreciation Rights.  A Stock Appreciation Right is an Award
in the form of a right to receive, upon surrender of the right, but without
other payment, an amount based on the appreciation in the value of the Stock or
the Option over a base price established in the Award, payable in cash, Stock or
such other form or combination of forms of payout, at times and upon conditions
(which may include a Change in Control), as may be approved by the Committee. 
The minimum base price of a Stock Appreciation Right granted under this Plan
shall be not less than the Fair Market Value of the underlying Stock on the date
the Stock Appreciation Right is granted or, in the case of a Stock Appreciation
Right related to an Option (whether already outstanding or concurrently
granted), the exercise price of the related Option.  All Stock Appreciation
Rights granted in accordance with this clause (3) shall be treated as
Performance‑Based Awards subject to the applicable restrictions under Section
4(b).


(4)          Restricted Stock.  Restricted Stock is an Award of shares of Stock
of the Corporation that are issued, but subject to restrictions on transfer
and/or such other restrictions on incidents of ownership as the Committee may
determine.  Restricted Stock Awards to Executive Officers that are either
granted or vest upon attainment of one or more of the Performance Goals shall
only be granted as Performance‑Based Awards under Section 4(b).  The minimum
vesting period for Awards of Restricted Stock made after April 27, 2004 shall be
three years following date of grant, except that Restricted Stock Awards made
after such date that are Performance-Based Awards shall have a minimum vesting
period of one year following date of grant, and provided that the vesting
schedule of any Award of Restricted Stock (whether or not a Performance-Based
Award) made after April 27, 2004 may not be accelerated.


(5)          Other Share‑Based Awards.  The Committee may from time to time
grant Awards under this Plan that provide the Participants with Stock or the
right to purchase Stock, or provide other incentive Awards (including, but not
limited to, phantom stock or units, performance stock or units, bonus stock,
dividend equivalent units, or similar securities or rights) that have a value
derived from the value of, or an exercise or conversion privilege at a price
related to, or that are otherwise payable in shares of Stock.  The Awards shall
be in a form determined by the Committee, provided that the Awards shall not be
inconsistent with the other express terms of this Plan.  Awards under this
Section 4(a)(5) to Executive Officers that are either granted or become vested,
exercisable or payable based on attainment of one or more of the Performance
Goals shall only be granted as Performance‑Based Awards under Section 4(b).


(b)          Special Performance‑Based Awards.  Without limiting the generality
of the foregoing, any of the type of Awards listed in Section 4(a) may be
granted as awards that satisfy the requirements for "performance‑based
compensation" within the meaning of Code Section 162(m) ("Performance‑Based
Awards"), the grant, vesting, exercisability or payment of which depends on the
degree of achievement of the Performance Goals relative to preestablished
targeted levels for the Corporation or any of its Subsidiaries, divisions or
other business units.  Notwithstanding anything contained in this Section 4(b)
to the contrary, any Option or Stock Appreciation Right granted in accordance
with paragraph (a) shall be subject only to the requirements of clauses (1) and
(3) below in order for such Awards to satisfy the requirements for
Performance‑Based Awards under this Section 4(b) (with such Awards hereinafter
referred to as a "Qualifying Option" or a "Qualifying Stock Appreciation Right",
respectively).  With the exception of any Qualifying Option or Qualifying Stock
Appreciation Right, an Award that is intended to satisfy the requirements of
this Section 4(b) shall be designated as a Performance‑Based Award at the time
of grant.
 
5

--------------------------------------------------------------------------------

(1)          Eligible Class.  The eligible class of persons for Awards under
this Section 4(b) shall be all Employees.


(2)          Performance Goals.  The performance goals for any Awards under this
Section 4(b) (other than Qualifying Options and Qualifying Stock Appreciation
Rights) shall be, on an absolute or relative basis, one or more of the
Performance Goals.  The specific performance target(s) with respect to
Performance Goal(s) must be established by the Committee in advance of the
deadlines applicable under Code Section 162(m) and while the performance
relating to the Performance Goal(s) remains substantially uncertain.


(3)          Individual Limits.  The maximum number of shares of Stock or Share
Units that are issuable under Options, Stock Appreciation Rights, Restricted
Stock or other Awards (described under Section 4(a)(5)) that are granted as
Performance-Based Awards to any Participant shall not exceed five percent of the
total shares outstanding of the Corporation during the life of the Plan, either
individually or in the aggregate, subject to adjustment as provided in Section
7.  Awards that are cancelled or repriced during the year shall be counted
against this limit to the extent required by Code Section 162(m).


(4)          Committee Certification.  Before any Performance‑Based Award under
this Section 4(b) (other than Qualifying Options and Qualifying Stock
Appreciation Rights) is paid, the Committee must certify in writing (by
resolution or otherwise) that the applicable Performance Goal(s) and any other
material terms of the Performance‑Based Award were satisfied; provided, however,
that a Performance‑Based Award may be paid without regard to the satisfaction of
the applicable Performance Goal in the event of the Participant’s death,
permanent disability or retirement or in the event of a Change in Control as
provided in Section 7(b).
 
6

--------------------------------------------------------------------------------

(5)          Terms and Conditions of Awards; Committee Discretion to Reduce
Performance Awards.  The Committee shall have discretion to determine the
conditions, restrictions or other limitations, in accordance with the terms of
this Plan and Code Section 162(m), on the payment of individual
Performance‑Based Awards under this Section 4(b).  To the extent set forth in an
Award Agreement, the Committee may reserve the right to reduce the amount
payable in accordance with any standards or on any other basis (including the
Committee's discretion), as the Committee may impose.  Notwithstanding anything
to the contrary above, the minimum vesting period of any Performance-Based Award
granted after April 27, 2004 shall be one year following date of grant, and, to
the extent that any such Performance-Based Award is comprised of Restricted
Stock, the vesting schedule of such Award, once outstanding, may not be
accelerated.


(6)          Adjustments for Material Changes.  In the event of (i) a change in
corporate capitalization, a corporate transaction or a complete or partial
corporate liquidation, or (ii) any extraordinary gain or loss or other event
that is treated for accounting purposes as an extraordinary item under generally
accepted accounting principles, or (iii) any material change in accounting
policies or practices affecting the Corporation and/or the Performance Goals or
targets, then, to the extent any of the foregoing events (or a material effect
thereof) was not anticipated at the time the targets were set, the Committee
shall make adjustments to the Performance Goals and/or targets, applied as of
the date of the event, and based solely on objective criteria, so as to
neutralize, in the Committee's judgment, the effect of the event on the
applicable Performance‑Based Award.


(7)          Interpretation.  Except as specifically provided in this Section
4(b), the provisions of this Section 4(b) shall be interpreted and administered
by the Committee in a manner consistent with the requirements for exemption of
Performance‑Based Awards granted to Executive Officers as "performance‑based
compensation" under Code Section 162(m) and regulations and other
interpretations issued by the Internal Revenue Service thereunder.


(8)          Maximum Term of Awards.  No Award that contemplates exercise or
conversion may be exercised or converted to any extent, and no other Award that
defers vesting, shall remain outstanding and unexercised, unconverted or
unvested more than ten years after the date the Award was initially granted.



SECTION 5.
Shares of Stock and Share Units Available Under Plan.



(a)          Aggregate Share Limit. (i) The maximum number of shares of Stock
that may be issued pursuant to all Awards under the Plan is 14,500,000 and (ii)
the maximum number of such shares of Stock that may be issued pursuant to all
Awards of Incentive Stock Options is 3,000,000, in each case subject to
adjustment as provided in this Section 5 or Section 7. The maximum number of
shares of Stock for which Options and Stock Appreciation Rights (or Awards other
than Performance Based Awards pursuant to Section 4(b)) may be granted during a
calendar year to any Employee shall be 500,000. Any Restricted Stock grant may
not exceed, in aggregate with all other Restricted Stock grants under this Plan,
two percent of the shares of Stock outstanding at the time of grant, subject to
adjustment as provided in this Section 5 or Section 7.
 
7

--------------------------------------------------------------------------------

(b)          Aggregate Share Unit Limit.  The maximum number of Share Units that
may be paid pursuant to all Awards shall not be more than 1,500,000, subject to
adjustment as provided in this Section 5 or Section 7.  Notwithstanding the
foregoing, if an Award paid or payable in Share Units satisfies the requirements
for an exclusion from the definition of a derivative security under Rule
16a‑l(c) that does not require that the Award be made under a Rule 16b‑3 plan,
the Share Units that may be paid under the Award shall not be counted against
the Share Unit limit of this Section 5(b).


(c)          Reissue of Shares and Share Units.  Any unexercised, unconverted or
undistributed portion of any expired, cancelled, terminated or forfeited Award,
or any alternative form of consideration under an Award that is not paid in
connection with the settlement of an Award or any portion of an Award, shall
again be available for Award under Section 5(a) or 5(b), as applicable, whether
or not the Participant has received benefits of ownership (such as dividends or
dividend equivalents or voting rights) during the period in which the
Participant's ownership was restricted or otherwise not vested.  Shares of Stock
that are issued pursuant to Awards and subsequently reacquired by the
Corporation pursuant to the terms and conditions of the Awards shall be
available for reissuance under the Plan.


(d)          Interpretive Issues.  Additional rules for determining the number
of shares of Stock or Share Units authorized under this Plan may be adopted by
the Committee, as it deems necessary or appropriate.


(e)          Treasury Shares; No Fractional Shares.  The Stock which may be
issued (which term includes Stock reissued or otherwise delivered) pursuant to
an Award under this Plan may be treasury or authorized but unissued Stock or
Stock acquired, subsequently or in anticipation of a transaction under this
Plan, in the open market or in privately negotiated transactions to satisfy the
requirements of this Plan.  No fractional shares shall be issued but fractional
interests may be accumulated.


(f)          Consideration.  The Stock issued under this Plan may be issued
(subject to Section 10(d)) for any lawful form of consideration, the value of
which equals the par value of the Stock or such greater or lesser value as the
Committee, consistent with Sections 10(d) and 4(a)(1), (2) and (3), may require.
 
8

--------------------------------------------------------------------------------

(g)          Purchase or Exercise Price; Withholding.  The exercise or purchase
price (if any) of the Stock issuable pursuant to any Award and any withholding
obligation under applicable tax laws shall be paid at or prior to the time of
the delivery of such Stock in cash or, subject to the Committee's express
authorization and the restrictions, conditions and procedures as the Committee
may impose, any one or combination of (i) cash, (ii) the delivery of shares of
Stock, (iii) a reduction in the amount of Stock or other amounts otherwise
issuable or payable pursuant to such Award, or (iv) to the extent permitted by
law, the delivery of a promissory note or other obligation for the future
payment in money, the terms and conditions of which shall be determined (subject
to Section 10(d)) by the Committee.  In the case of a payment by the means
described in clause (ii) or (iii) above, the Stock to be so delivered or offset
shall be determined by reference to the Fair Market Value of the Stock on the
date as of which the payment or offset is made.


(h)          Cashless Exercise.  The Committee may also permit the exercise of
the Award and payment of any applicable withholding tax in respect of an Award
by delivery of written notice, subject to the Corporation's receipt of a third
party payment in full in cash (or in such other form as permitted under Section
5(g)) for the exercise price and the applicable withholding at or prior to the
time of issuance of Stock, in the manner and subject to the procedures as may be
established by the Committee.



SECTION 6.
Award Agreements.



Each Award under this Plan shall be evidenced by an Award Agreement in a form
approved by the Committee setting forth the number of shares of Stock or Share
Units, as applicable, subject to the Award, and the price (if any) and term of
the Award and, in the case of Performance‑Based Awards, the applicable
Performance Goals.  The Award Agreement shall also set forth (or incorporate by
reference) other material terms and conditions applicable to the Award as
determined by the Committee consistent with the limitations of this Plan.


(a)          Incorporated Provisions.  Award Agreements shall be subject to the
terms of this Plan and shall be deemed to include the following terms, unless
the Committee in the Award Agreement otherwise (consistent with applicable legal
considerations) provides:


(1)          Transferability: An Award shall not be assignable nor transferable,
except by will or by the laws of descent and distribution, and during the
lifetime of a Participant the Award shall be exercised only by such Participant
or by his or her guardian or legal representative, except that Awards, other
than Incentive Stock Options, may be transferred to and exercised by a family
member or family members of a Participant, or transferred to an irrevocable
trust or trusts (or other similar estate planning entity or entities)
established for the benefit of a Participant and/or one or more of the
Participant’s family members, during the Participant’s lifetime.  The
designation of a Beneficiary hereunder shall not constitute a transfer
prohibited by the foregoing provisions.
 
9

--------------------------------------------------------------------------------

(2)          Rights as Stockholder: A Participant shall have no rights as a
holder of Stock with respect to any unissued securities covered by an Award
until the date the Participant becomes the holder of record of these
securities.  Except as provided in Section 7, no adjustment or other provision
shall be made for dividends or other stockholder rights, except to the extent
that the Award Agreement provides for dividend equivalents or similar economic
benefits.


(3)          Withholding: The Participant shall be responsible for payment of
any taxes or similar charges required by law to be withheld from an Award or an
amount paid in satisfaction of an Award and these obligations shall be paid by
the Participant on or prior to the payment of the Award.  In the case of an
Award payable in cash, the withholding obligation shall be satisfied by
withholding the applicable amount and paying the net amount in cash to the
Participant.  In the case of an Award paid in shares of Stock, a Participant
shall satisfy the withholding obligation as provided in Section 5(g) or Section
5(h).


(4)          Option Holding Period: Subject to the authority of the Committee
under Section 7, a minimum six‑month period shall elapse between the date of
initial grant of any Option and the sale of the underlying shares of Stock, and
the Corporation may impose legend and other restrictions on the Stock issued on
exercise of the Options to enforce this requirement.


(b)          Other Provisions.  Award Agreements may include other terms and
conditions as the Committee shall approve, including but not limited to the
following:


(1)          Termination of Employment:  A provision describing the treatment of
an Award in the event of the retirement, disability, death or other termination
of a Participant's employment with or services to the Corporation, including any
provisions relating to the vesting, exercisability, forfeiture or cancellation
of the Award in these circumstances, subject, in the case of Performance‑Based
Awards, to the requirements for "performance‑based compensation" under Code
Section 162(m).
 
10

--------------------------------------------------------------------------------

(2)          Vesting; Effect of Termination; Change in Control:  Any other terms
consistent with the terms of this Plan as are necessary and appropriate to
effect the Award to the Participant, including but not limited to the vesting
provisions, any requirements for continued employment, any other restrictions or
conditions (including performance requirements) of the Award, and the method by
which (consistent with Section 7) the restrictions or conditions lapse, and the
effect on the Award of a Change in Control.  (A) The minimum vesting period for
Performance-Based Awards made after April 27, 2004 shall be one year following
date of grant and (B) the minimum vesting period for Awards of Restricted Stock
made after April 27, 2004 shall be three years following date of grant, except
that (i) Restricted Stock Awards that are Performance-Based Awards shall have a
minimum vesting period of one year following date of grant and (ii) the vesting
schedule of any Award of Restricted Stock (whether or not a Performance-Based
Award) made after April 27, 2004 may not be accelerated.


(3)          Replacement and Substitution:  Any provisions permitting or
requiring the surrender of outstanding Awards or securities held by the
Participant in whole or in part in order to exercise or realize rights under or
as a condition precedent to other Awards, or in exchange for the grant of new or
amended Awards under similar or different terms.


(c)          Contract Rights, Forms and Signatures.  Any obligation of the
Corporation to any Participant with respect to an Award shall be based solely
upon contractual obligations created by this Plan and an Award Agreement.  No
Award shall be enforceable until the Award Agreement has been signed on behalf
of the Corporation by an Executive Officer (other than the recipient) or his or
her delegate. By accepting receipt of the Award Agreement, a Participant shall
be deemed to have accepted and consented to the terms of this Plan and any
action taken in good faith under this Plan by and within the discretion of the
Committee, the Board of Directors or their delegates.  Unless the Award
Agreement otherwise expressly provides, there shall be no third party
beneficiaries of the obligations of the Corporation to the Participant under the
Award Agreement.



SECTION 7.
Adjustments; Change in Control; Acquisitions.



(a)          Adjustments.  If there shall occur any recapitalization, stock
split (including a stock split in the form of a stock dividend), reverse stock
split, merger, combination, consolidation, or other reorganization or any
extraordinary dividend or other extraordinary distribution in respect of the
Stock (whether in the form of cash, Stock or other property), or any split‑up,
spin‑off, extraordinary redemption, or exchange of outstanding Stock, or there
shall occur any other similar corporate transaction or event in respect of the
Stock, or a sale of substantially all the assets of the Corporation as an
entirety, then the Committee shall, in the manner and to the extent, if any, as
it deems appropriate and equitable to the Participants and consistent with the
terms of this Plan, and taking into consideration the effect of the event on the
holders of the Stock:
 
11

--------------------------------------------------------------------------------

(1)          proportionately adjust any or all of


(A)          the number and type of shares of Stock and Share Units which
thereafter may be made the subject of Awards (including the specific maxima and
numbers of shares of Stock or Share Units set forth elsewhere in this Plan),


(B)          the number and type of shares of Stock, other property, Share Units
or cash subject to any or all outstanding Awards,


(C)          the grant, purchase or exercise price, or conversion ratio of any
or all outstanding Awards, or of the Stock, other property or Share Units
underlying the Awards,


(D)          the securities, cash or other property deliverable upon exercise or
conversion of any or all outstanding Awards,


(E)          subject to Section 4(b), the performance targets or standards
appropriate to any outstanding Performance‑Based Awards, or


(F)          any other terms as are affected by the event; and


(2)          subject to any applicable limitations in the case of a transaction
to be accounted for as a pooling of interests under generally accepted
accounting principles, provide for


(A)          an appropriate and proportionate cash settlement or distribution,
or


(B)          the substitution or exchange of any or all outstanding Awards, or
the cash, securities or property deliverable on exercise, conversion or vesting
of the Awards.


Notwithstanding the foregoing, in the case of an Incentive Stock Option, no
adjustment shall be made which would cause this Plan to violate Section 424(a)
of the Code or any successor provisions thereto, without the written consent of
the Participant adversely affected thereby.  The Committee shall act prior to an
event described in this paragraph (a) (including at the time of an Award by
means of more specific provisions in the Award Agreement) if deemed necessary or
appropriate to permit the Participant to realize the benefits intended to be
conveyed by an Award in respect of the Stock in the case of an event described
in paragraph (a).
 
12

--------------------------------------------------------------------------------

(b)          Change in Control.  The Committee may, in the Award Agreement,
provide for the effect of a Change in Control on an Award.  Such provisions may
include, but are not limited to any one or more of the following with respect to
any or all Awards: (i) the specific consequences of a Change in Control on the
Awards; (ii) a reservation of the Committee's right to determine in its
discretion at any time that there shall be full acceleration or no acceleration
of benefits under the Awards; (iii) that only certain or limited benefits under
the Awards shall be accelerated; (iv) that the Awards shall be accelerated for a
limited time only; or (v) that acceleration of the Awards shall be subject to
additional conditions precedent (such as a termination of employment following a
Change in Control).


In addition to any action required or authorized by the terms of an Award, the
Committee may take any other action it deems appropriate to ensure the equitable
treatment of Participants in the event of or in anticipation of a Change in
Control, including but not limited to any one or more of the following with
respect to any or all Awards: (i) the acceleration or extension of time periods
for purposes of exercising, vesting in, or realizing gain from, the Awards; (ii)
the waiver of conditions on the Awards that were imposed for the benefit of the
Corporation, (iii) provision for the cash settlement of the Awards for their
equivalent cash value, as determined by the Committee, as of the date of the
Change in Control; or (iv) such other modification or adjustment to the Awards
as the Committee deems appropriate to maintain and protect the rights and
interests of Participants upon or following the Change in Control.  The
Committee also may accord any Participant a right to refuse any acceleration of
exercisability, vesting or benefits, whether pursuant to the Award Agreement or
otherwise, in such circumstances as the Committee may approve.


Notwithstanding the foregoing provisions of this Section 7(b) or any provision
in an Award Agreement to the contrary, (i) in no event shall the Committee be
deemed to have discretion to accelerate or not accelerate or make other changes
in or to any or all Awards, in respect of a transaction, if such action or
inaction would be inconsistent with or would otherwise frustrate the intended
accounting for a proposed transaction as a pooling of interests under generally
accepted accounting principles; and (ii) if any Award to any Insider is
accelerated to a date that is less than six months after the date of the Award,
the Committee may prohibit a sale of the underlying Stock (other than a sale by
operation or law in exchange for or through conversion into other securities),
and the Corporation may impose legend and other restrictions on the Stock to
enforce this prohibition.


(c)          Change in Control Definition.  For purposes of this Plan, with
respect to any Award other than an Award issued pursuant to an Award Agreement
that separately defines the term “change in control,” a change in control shall
include and be deemed to occur upon the following events:
 
13

--------------------------------------------------------------------------------

(1)          The acquisition by any person or group (including a group within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than the
Corporation or any of its Subsidiaries, of beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of 51 percent or more of the
combined voting power of the Corporation’s then outstanding voting securities,
other than by any employee benefit plan maintained by the Corporation;


(2)          The sale of all or substantially all of the assets of the
Corporation or any successor thereto; or


(3)          The election, including the filling of vacancies, during any period
of 24 months or less, of 50 percent or more, of the members of the Board,
without the approval of Continuing Directors, as constituted at the beginning of
such period.  “Continuing Directors” shall mean any director of the Corporation
who either (i) is a member of the Board on the date of grant of the relevant
Award, or (ii) is nominated for election to the Board by a majority of the Board
which is comprised of Directors who were, at the time of such nomination,
Continuing Directors.


(d)          Business Acquisitions.  Awards may be granted under this Plan on
the terms and conditions as the Committee considers appropriate, which may
differ from those otherwise required by this Plan to the extent necessary to
reflect a substitution for or assumption of stock incentive awards held by
employees of other entities who become employees of the Corporation or a
Subsidiary as the result of a merger of the employing entity with, or the
acquisition of the property or stock of the employing entity by, the Corporation
or a Subsidiary, directly or indirectly.



SECTION 8.
Administration.



(a)          Committee Authority and Structure.  This Plan and all Awards
granted under this Plan shall be administered by the Compensation Committee of
the Board or such other committee of the Board or subcommittee of the
Compensation Committee as may be designated by the Board and constituted so as
to permit this Plan to comply with the disinterested administration requirements
of Rule 16b‑3 under the Exchange Act and the "outside director" requirement of
Code Section 162(m).  The members of the Committee shall be designated by the
Board.  A majority of the members of the Committee (but not fewer than two)
shall constitute a quorum.  The vote of a majority of a quorum or the unanimous
written consent of the Committee shall constitute action by the Committee.


(b)          Selection and Grant.  The Committee shall have the authority to
determine the individuals (if any) to whom Awards will be granted under this
Plan, the type of Award or Awards to be made, and the nature, amount, pricing,
timing, and other terms of Awards to be made to any one or more of these
individuals, subject to the terms of this Plan.
 
14

--------------------------------------------------------------------------------

(c)          Construction and Interpretation.  The Committee shall have the
power to interpret and administer this Plan and Award Agreements, and to adopt,
amend and rescind related rules and procedures.  All questions of interpretation
and determinations with respect to this Plan, the number of shares of Stock,
Stock Appreciation Rights, or units or other Awards granted, and the terms of
any Award Agreements, the adjustments required or permitted by Section 7, and
other determinations hereunder shall be made by the Committee and its
determination shall be final and conclusive upon all parties in interest.  In
the event of any conflict between an Award Agreement and any non‑discretionary
provisions of this Plan, the terms of this Plan shall govern.


(d)          Express Authority to Change Terms of Awards. The Committee may, at
any time, alter or amend any or all Award Agreements under this Plan in any
manner that would be authorized for a new Award under this Plan, including but
not limited to any manner set forth in Section 9 (subject to any applicable
limitations thereunder), except that no amendment may change the exercise price
or base price of an Award, except in connection with an adjustment pursuant to
Section 7(a). Without limiting the Committee's authority under this plan
(including Sections 7 and 9), but subject to any express limitations of this
plan (including under Sections 4(a)(4), 4(b)(5), 6(b)(2), 7 and 9), the
Committee shall have the authority to accelerate the exercisability or vesting
of an Award, to extend the term or waive early termination provisions of an
Award (subject to the maximum ten-year term under Section 4(b)), and to waive
the Corporation's rights with respect to an Award or restrictive conditions of
an Award (including forfeiture conditions), in any case in such circumstances as
the Committee deems appropriate.


(e)          Rule 16b‑3 Conditions; Bifurcation of Plan.  It is the intent of
the Corporation that this Plan and Awards hereunder satisfy and be interpreted
in a manner, that, in the case of Participants who are or may be Insiders,
satisfies any applicable requirements of Rule 16b‑3, so that these persons will
be entitled to the benefits of Rule 16b‑3 or other exemptive rules under Section
16 under the Exchange Act and will not be subjected to avoidable liability
thereunder as to Awards intended to be entitled to the benefits of Rule 16b‑3. 
If any provision of this Plan or of any Award would otherwise frustrate or
conflict with the intent expressed in this Section 8(e), that provision to the
extent possible shall be interpreted and deemed amended so as to avoid such
conflict.  To the extent of any remaining irreconcilable conflict with this
intent, the provision shall be deemed disregarded as to Awards intended as Rule
16b‑3 exempt Awards.  Notwithstanding anything to the contrary in this Plan, the
provisions of this Plan may at any time be bifurcated by the Board or the
Committee in any manner so that certain provisions of this Plan or any Award
Agreement intended (or required in order) to satisfy the applicable requirements
of Rule 16b‑3 are only applicable to Insiders and to those Awards to Insiders
intended to satisfy the requirements of Rule 16b‑3.
 
15

--------------------------------------------------------------------------------

(f)          Delegation and Reliance.  The Committee may delegate to the
officers or employees of the Corporation the authority to execute and deliver
those instruments and documents, to do all acts and things, and to take all
other steps deemed necessary, advisable or convenient for the effective
administration of this Plan in accordance with its terms and purpose, except
that the Committee may not delegate any discretionary authority to grant or
amend an award or with respect to substantive decisions or functions regarding
this Plan or Awards as these relate to the material terms of Performance‑Based
Awards to Executive Officers or to the timing, eligibility, pricing, amount or
other material terms of Awards to Insiders.  In making any determination or in
taking or not taking any action under this Plan, the Board and the Committee may
obtain and may rely upon the advice of experts, including professional advisors
to the Corporation.  No director, officer, employee or agent of the Corporation
shall be liable for any such action or determination taken or made or omitted in
good faith.


(g)          Exculpation and Indemnity.  Neither the Corporation nor any member
of the Board of Directors or of the Committee, nor any other person
participating in any determination of any question under this Plan, or in the
interpretation, administration or application of this Plan, shall have any
liability to any party for any action taken or not taken in good faith under
this Plan or for the failure of an Award (or action in respect of an Award) to
satisfy Code requirements as to incentive stock options or to realize other
intended tax consequences, to qualify for exemption or relief under Rule 16b‑3
or to comply with any other law, compliance with which is not required on the
part of the Corporation.



SECTION 9.
Amendment and Termination of this Plan.



The Board of Directors may at any time amend, suspend or discontinue this Plan,
subject to any stockholder approval that may be required under applicable law.
Notwithstanding the foregoing, no such action by the Board or the Committee
shall, in any manner adverse to a Participant other than as expressly permitted
by the terms of an Award Agreement, affect any Award then outstanding and
evidenced by an Award Agreement without the consent in writing of the
Participant or a Beneficiary, a Participant's family member or a trust (or
similar estate planning entity) established for the benefit of a Participant
and/or one or more of the Participant’s family members entitled to an Award. 
Notwithstanding the above, any amendment that would (i) materially increase the
benefits accruing to any Participant or Participants hereunder, (ii) materially
increase the aggregate number of shares of Stock, Share Units or other equity
interest(s) that may be issued hereunder, or (iii) materially modify the
requirements as to eligibility for participation in this Plan, shall be subject
to shareholder approval.
 
16

--------------------------------------------------------------------------------

SECTION 10.
Miscellaneous.



(a)          Unfunded Plans.  This Plan shall be unfunded.  Neither the
Corporation nor the Board of Directors nor the Committee shall be required to
segregate any assets that may at any time be represented by Awards made pursuant
to this Plan.  Neither the Corporation, the Committee, nor the Board of
Directors shall be deemed to be a trustee of any amounts to be paid or
securities to be issued under this Plan.


(b)          Rights of Employees.


(1)          No Right to an Award.  Status as an Employee shall not be construed
as a commitment that any one or more Awards will be made under this Plan to an
Employee or to Employees generally.  Status as a Participant shall not entitle
the Participant to any additional Award.


(2)          No Assurance of Employment.  Nothing contained in this Plan (or in
any other documents related to this Plan or to any Award) shall confer upon any
Employee or Participant any right to continue in the employ or other service of
the Corporation or any Subsidiary or constitute any contract (of employment or
otherwise) or limit in any way the right of the Corporation or any Subsidiary to
change a person's compensation or other benefits or to terminate the employment
or services of a person with or without cause.


(c)          Effective Date; Duration.  This Plan was adopted by the Board of
Directors of L-3 Communications Holdings, Inc. (which subsequently merged with
and into the Corporation (formerly known as L-3 Communications Corporation)). 
This Plan became effective upon the approval of the stockholders of L-3
Communications Holdings, Inc. (which subsequently merged with and into the
Corporation (formerly known as L-3 Communications Corporation)).  This Plan
shall remain in effect until any and all Awards under this Plan have been
exercised, converted or terminated under the terms of this Plan and applicable
Award Agreements.  Notwithstanding the foregoing, no Award may be granted under
this Plan after April 27, 2009.  Notwithstanding the foregoing, any Award
granted prior to such date may be amended after such date in any manner that
would have been permitted prior to such date, except that no such amendment
shall increase the number of shares subject to, comprising or referenced in such
Award other than as contemplated under Section 7.


(d)          Compliance with Laws.  This Plan, Award Agreements, and the grant,
exercise, conversion, operation and vesting of Awards, and the issuance and
delivery of shares of Stock and/or other securities or property or the payment
of cash under this Plan, Awards or Award Agreements, are subject to compliance
with all applicable federal and state laws, rules and regulations (including but
not limited to state and federal insider trading, registration, reporting and
other securities laws and federal margin requirements) and to such approvals by
any listing, regulatory or governmental authority as may be necessary or, in the
opinion of counsel for the Corporation, advisable in connection therewith.  Any
securities delivered under this Plan shall be subject to such restrictions (and
the person acquiring such securities shall, if requested by the Corporation,
provide such evidence, assurance and representations to the Corporation as to
compliance with any of such restrictions) as the Corporation may deem necessary
or desirable to assure compliance with all applicable legal requirements.
 
17

--------------------------------------------------------------------------------

(e)          Applicable Law.  This Plan, Award Agreements and any related
documents and matters shall be governed by, and construed in accordance with,
the laws of the State of New York, except as to matters of Federal law.


(f)          Non‑Exclusivity of Plan.  Nothing in this Plan shall limit or be
deemed to limit the authority of the Corporation, the Board or the Committee to
grant awards or authorize any other compensation, with or without reference to
the Stock, under any other plan or authority.

 
18

--------------------------------------------------------------------------------